                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA


                                     CRIMINAL MINUTES -GENERAL
  Case No.       8:07-cr-202-DOC                                             Date     February 20, 2020
  Title          United States v. Jose Zendejas



  Present: The Honorable      Steve Kim, U.S. Magistrate Judge

                      Connie Chung                                             n/a
                      Deputy Clerk                                   Court Reporter /Recorder

             Attorneys Present for Government:                   Attorneys Present for Defendant:
                           n/a                                                  n/a
  Proceedings:             (IN CHAMBERS)ORDER OF DETENTION —
                           PROBATION/SUPERVISED RELEASE VIOLATION

       The Court conducted a detention hearing pursuant to Federal Rule of Criminal Procedure
32.1(a)(6) and 18 U.S.C. § 3143(a)following Defendant's arrest for alleged violations) of the
terms of Defendant's ❑probation / ~ supervised release.
            The Court finds that:
       A.     ~     Defendant has not carried his/her burden of establishing by clear and
convincing evidence that Defendant will appear for further proceedings as required if released
[18 U.S.C. § 3142(b-c)]. This finding is based on:

                  ❑      Lack of bail resources

                  ❑      Refusal to interview with Pretrial Services

                  ❑      No stable residence or employment

                  ❑      Previous failure to appear or violations of probation, parole, or release

                  ❑      Ties to foreign countries

                  ~      Allegations in petition

                  ~      Reasons set forth in PTS report, which the Court adopts.




SK (9/16)                                CRIMINAL MINUTES -GENERAL                                Page 1 of2
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA


                              CRIMINAL MINUTES -GENERAL
  Case No. 8:07-cr-202-DOC                                           Date   February 20, 2020
  Title     United States v. Jose Zendejas


      B.     ~     Defendant has not carried his/her burden of establishing by clear and
convincing evidence that Defendant will not endanger the safety of any other person or the
community if released [18 U.S.C. § 3142(b-c)]. This finding is based on:
             ❑      Nature of previous criminal convictions
             ~      Allegations in petition

             ❑      Substance abuse
             ❑      Already in custody on state or federal offense
             ~      Reasons set forth in PTS report, which the Court adopts.
                                              * **
      IT IS THEREFORE ORDERED that the defendant be detained pending further
proceedings.




SK (9/16)                           CRIMINAL MINUTES -GENERAL                           Page 2 of 2
